                       UNITED STATES DISTRICT COURT

                            DISTRICT OF NEW MEXICO


  KRISTY LOPEZ, as parent and next
  friend, and on behalf of her minor child,
  J.L.,

         Plaintiff,

  v.

  HOBBS MUNICIPAL SCHOOL
  DISTRICT, a political subdivision of the
  State of New Mexico; TJ PARKS, in his
  official capacity as Superintendent of the
  Hobbs Municipal School District; JOSE            No. 2:18-cv-00871-PJK-KRS
  MARES, in his official capacity as the
  Hobbs High School Boys Varsity Head
  Soccer Coach; GREG HASTON, in his
  official capacity as Athletic Director of
  Hobbs High School; BRENDA WILSON,
  in her official capacity as Athletic
  Director of Hobbs High School; ZEKE
  KANEY, in his official capacity as
  Assistant Principal of Hobbs High School;
  JOHN DOES I–X; JANE DOES I–X;
  BLACK and WHITE ENTITIES I–X,

       Defendants.



                                        ORDER



       THIS MATTER comes on for consideration of the parties’ Joint Motion to File the

Report of the Guardian ad Litem Under Seal and Seal the Hearings and Transcripts, and

Seal Other Filings where Good Cause Exists filed February 10, 2020. ECF No. 82.
Upon consideration thereof, the court grants the Motion insofar as filing the Report of the

Guardian ad Litem under seal. The Report may be filed under seal once approved by the

court. Insofar as sealing the upcoming hearing and any transcript or recording, the court

will defer ruling until the hearing on February 13, 2019. In all other respects the Motion

is denied.

       A party seeking to file court records under seal must overcome a presumption that

the public has a common law right of access to judicial records. Eugene S. v. Horizon

Blue Cross Blue Shield of N.J., 663 F.3d 1124, 1135 (10th Cir. 2011). This requires a

showing of “a real and substantial interest” justifying withdrawal of such records which

inform the decision-making process. Id. at 1135–36. Here, the parties are requesting that

the court seal the parties’ pleadings and court materials (including a substantive order)

that already have been filed and made available to the public. Essentially, the parties are

asking the court to seal what is already public information. Moreover, the court held a

motion hearing in open court. ECF No. 68.

       While the court is sympathetic that the filed materials in part contain allegations of

an assault upon a minor child and the difficulties the minor has faced, the court does not

believe that this justifies removing these materials from public access given that they

have already been disclosed. See Mann v. Boatright, 477 F.3d 1140, 1149 (10th Cir.

2007) (affirming a district court’s discretionary denial of a motion to seal noting that

privacy concerns were undermined where information had already been disclosed in

public probate proceedings). Moreover, the request appears overbroad as much of the



                                              2
material contains legal argument and it does not appear that redaction was explored. 1 As

to materials not yet filed including the Guardian ad Litem Report, the court agrees with

the parties that confidential and private information contained therein justifies sealing.

As noted, the court requests that the Report not be filed until it is approved.

       IT IS SO ORDERED.

       DATED this 11th day of January 2020, at Santa Fe, New Mexico.



                                                  /s/ Paul Kelly, Jr.
                                                  United States Circuit Judge
                                                  Sitting by Designation




1
  The court is puzzled by counsel’s reference to Local Rule 5.2 (ECF No. 82 at 2) and
assumes that Fed. R. Civ. P. 5.2(e) was intended. See CM/ECF Administrative
Procedures Manual § 1(c)(3) (“Fed. R. Civ. P. 5.2, Fed. R. Crim. P. 49.1, D.N.M.LR-Cr.
57.5, 57.6, 57.7 set forth the rules governing privacy protection for any filing made with
the Court.”).

                                              3
